DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11, 13-19 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the fins” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 also recites the limitation “the fins” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the desired width” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 3-11 and 13-14 are being rejected for being depended on claim 1 and having the above issue incorporated into the claims. 
Claim 15 recites the limitation “the fins” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claims 16-19 are being rejected for being depended on claim 15 and having the above issue incorporated into the claims. 
Claim 25 recites the limitation “the fins” in line 14. There is insufficient antecedent basis for this limitation in the claim.
Claims 26 is being rejected for being depended on claim 25 and having the above issue incorporated into the claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 13-19 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (Pub. No.: US 2013/0277760 A1), hereinafter as Lu.

    PNG
    media_image1.png
    534
    805
    media_image1.png
    Greyscale

Regarding claim 1, Lu discloses an integrated circuit in Figs. 3a-3b and 6a-6b comprising: a first semiconductor fin of a plurality of semiconductor fins (one of fins 12 as shown in the annotated Fig. 3b above); a second semiconductor fin of the plurality of 
semiconductor fins (another one of fins 12 as shown in the annotated Fig. 3b above), the second semiconductor fin neighboring the first semiconductor fin with no intervening fins or fin stubs therebetween (no fin between two adjacent fins 12), wherein a first trough (space/trench between two fins 12) having a first width is located between the first semiconductor fin and the second semiconductor fin, when viewed along an axis parallel to the fins, and the first width is taken at a height that is approximately midway between a bottom and a top of the first trough (width of space/trench between two fins 12 at midway being defined as pitch p minus width w2 or first width =p-w2) (see [0013] 2) is within 5 nm of a second depth being the distance between the top and bottom of the second trough (being defined as height h1) (both height h2 and h1 equally to a value of 10-500nm) (see Fig. 3b and [0017]).
Regarding claim 2, Lu discloses the integrated circuit of claim 1, wherein at least one of the first, second, and third semiconductor fins includes a sub-channel portion below an upper channel portion (one of fins 12 has upper channel portion defined by gate structure 18 and sub-channel portion below), each sub-channel portion having a width that is within 2 nm of a target width (target width is not associated or part of the actual device and it is not a fixed number which varies depending on manufacturing desire and will not be given patentable weight), when viewed along an 2 of fin 12 is from 5 to 50 nm can be considered as within 2 nm of target width or desire width) (see Fig. 3b, 6b and [0017]). 
Regarding claim 3, Lu discloses the integrated circuit of claim 2, wherein the width of each sub-channel portion is within 1 nm of the desired width (target width is not associated or part of the actual device and it is not a fixed number which varies depending on manufacturing desire and will not be given patentable weight) (therefore, the width w2 of fin 12 is from 5 to 50 nm can be considered as within 1 nm of desire width) (see Fig. 3b and [0017]).
Regarding claim 4, Lu discloses the integrated circuit of claim 1, wherein the first depth is within 3 nm of the second depth (both height h2 and h1 equally to a value of 10-500nm) (see Fig. 3b and [0017]).
Regarding claim 5, Lu discloses the integrated circuit of claim 1, wherein the first depth is within 1 nm of the second depth (both height h2 and h1 equally to a value of 10-500nm) (see Fig. 3b and [0017]).
Regarding claim 6, Lu discloses the integrated circuit of claim 1, further comprising a substrate (substrate 4) (see Fig. 3B and [0014]), wherein at least some of the plurality of semiconductor fins are not native to the substrate and are compositionally different from the substrate (fins 14 or fins 12 formed from material that is not from substrate 4) (see Fig. 2b, 3b and [0016]).
Regarding claim 7, Lu discloses the integrated circuit of claim 1, wherein the plurality of semiconductor fins comprise a group IV semiconductor material, a group III-V semiconductor material, or a combination of group IV and group III-V semiconductor 
Regarding claim 8, Lu discloses the integrated circuit of claim 1, wherein the plurality of semiconductor fins comprise at least one of silicon and germanium (fins 12 or fins 14 comprising material of semiconductor layer 6 including silicon, germanium or silicon germanium) (see [0016]).
Regarding claim 9, Lu discloses the integrated circuit of claim 1, wherein the second width of the second trough is more than three times greater than the first width of the first trough (spacing s can be equal to 5 times fin pitch p) (see annotated Fig. 3b above and [0013]).
Regarding claim 10, Lu discloses the integrated circuit of claim 1, wherein the second width of the second trough is more than four times greater than the first width of the first trough (spacing s can be equal to 5 times fin pitch p) (see annotated Fig. 3b above and [0013]).
Regarding claim 11, Lu discloses the integrated circuit of claim 1, wherein each of the first, second, and third semiconductor fins has a width that is within 2 nm of a target width (target width is not associated or part of the actual device and it is not a fixed number which varies depending on manufacturing desire and will not be given patentable weight), when viewed along an axis parallel to the fins, and at a level corresponding to a mid-way point of at least one of the first, second, and third semiconductor fins (therefore, the width w2 of fin 12 and the width w1 of fins 14 are from 5 to 50 nm can be considered as within 2 nm of target width or desire width) (see Fig. 3b and [0017]).
Regarding claim 13, Lu discloses the integrated circuit of claim 11, wherein the target width is in the range of 4 nm to 15 nm (target width is not associated or part of the actual device and it is not a fixed number which varies depending on manufacturing desire and will not be given patentable weight) (however, the width w2 of fin 12 and the width w1 of fins 14 are from 5 to 50 nm can be considered as target width or desire width).
Regarding claim 14, Lu discloses the integrated circuit of claim 11, wherein the target width is in the range of 4 nm to 12 nm (target width is not associated or part of the actual device and it is not a fixed number which varies depending on manufacturing desire and will not be given patentable weight) (however, the width w2 of fin 12 and the width w1 of fins 14 are from 5 to 50 nm can be considered as target width or desire width).
Regarding claim 15, Lu discloses an integrated circuit in Figs. 3a-3b and 6a-6b comprising: a first semiconductor fin of a plurality of semiconductor fins (one of fins 12 as shown in the annotated Fig. 3b above); a second semiconductor fin of the plurality of 
semiconductor fins (another one of fins 12 as shown in the annotated Fig. 3b above), the second semiconductor fin neighboring the first semiconductor fin with no intervening fins or fin stubs therebetween (no fin between two adjacent fins 12), wherein a first trough (space/trench between two fins 12) having a first width is located between the first semiconductor fin and the second semiconductor fin, when viewed along an axis parallel to the fins, and the first width is taken at a height that is approximately midway between a bottom and a top of the first trough (width of space/trench between two fins 12 at midway being defined as pitch p minus width w2 or first width =p-w2) (see [0013] 2 and h1 equally to a value of 10-500nm) (see Fig. 3b and [0017]); wherein each of the first, second, and third semiconductor fins has a width that is within 2 nm of a target width (target width is not associated or part of the actual device and it is not a fixed number which varies depending on manufacturing desire and will not be given patentable weight), when viewed along an axis parallel to the fins, and at a level corresponding to a mid-way point of at least one of the first, second, and third semiconductor fins (therefore, the width w2 of fin 12 and the width w1 of fins 14 are from 5 to 50 nm can be considered as within 2 nm of target width or desire width) (see Fig. 3b and [0017]); wherein a first depth being the distance between the top and bottom of the first trough (also being defined as height h2) is within 5 nm of a second depth being the distance between the top and bottom of 1) (both height h2 and h1 equally to a value of 10-500nm) (see Fig. 3b and [0017]).
Regarding claim 16, Lu discloses the integrated circuit of claim 15, wherein the first depth is within 1 nm of the second depth (both height h2 and h1 equally to a value of 10-500nm) (see Fig. 3b and [0017]).
Regarding claim 17, Lu discloses the integrated circuit of claim 15, the second width of the second trough (spacing s) is more than 5 times greater than the first width of the first trough (pitch p minus width w2) (spacing s can be equal to 5 times fin pitch p), when viewed along an axis parallel to the fins (along an axis parallel to fins 12/14) (see Fig. 3a-3b, [0013] and [0017]). 
Regarding claim 18, Lu discloses the integrated circuit of claim 15, wherein the target width is in the range of 4 nm to 30 nm (target width is not associated or part of the actual device and it is not a fixed number which varies depending on manufacturing desire and will not be given patentable weight) (however, the width w2 of fin 12 and the width w1 of fins 14 are from 5 to 50 nm can be considered as target width or desire width).
Regarding claim 19, Lu discloses the integrated circuit of claim 15, wherein the target width is in the range of 4 nm to 15 nm (target width is not associated or part of the actual device and it is not a fixed number which varies depending on manufacturing desire and will not be given patentable weight) (however, the width w2 of fin 12 and the width w1 of fins 14 are from 5 to 50 nm can be considered as target width or desire width).
Regarding claim 25, Lu discloses an integrated circuit in Figs. 3a-3b and 6a-6b comprising: a substrate (substrate 4) (see [0014]); a first semiconductor fin of a plurality of semiconductor fins (one of fins 12 as shown in the annotated Fig. 3b above); a second semiconductor fin of the plurality of semiconductor fins (another one of fins 12 as shown in the annotated Fig. 3b above), the second semiconductor fin neighboring the first semiconductor fin with no intervening fins or fin stubs therebetween (no fin between two adjacent fins 12), wherein a first trough (space/trench between two fins 12) having a first width is located between the first semiconductor fin and the second semiconductor fin, when viewed along an axis parallel to the fins, and the first width is taken at a height that is approximately midway between a bottom and a top of the first trough (width of space/trench between two fins 12 at midway being defined as pitch p minus width w2 or first width =p-w2) (see [0013] and [0017]); and a third semiconductor fin of the plurality of semiconductor fins (an outer fin 14 as shown in the annotated Fig. 3b above), the third semiconductor fin neighboring one of the first semiconductor fin or the second semiconductor fin with no intervening fins or fin stubs therebetween (the outer fin 14 adjacent to one fin 12), wherein a second trough (space/trench between the outer fin 14 and one fin 12) having a second width (being defined as spacing s) is located between the first or second semiconductor fin and the third semiconductor fin, such that the second width of the second trough is more than two times greater than the first width of the first trough (spacing s can be equal to 5 times fin pitch p), when viewed along an axis parallel to the fins (along an axis parallel to fins 12/14) (see Fig. 3a-3b, [0013] and [0017]), and the second width is taken at a height that is approximately midway between a bottom and a top of the second trough (midway of fins 14/12); 2) is within 5 nm of a second depth being the distance between the top and bottom of the second trough (being defined as height h1) (both height h2 and h1 equally to a value of 10-500nm) (see Fig. 3b and [0017]).
Regarding claim 26, Lu discloses the integrated circuit of claim 25, wherein each of the first, second, and third semiconductor fins has a width that is within 2 nm of a target width (target width is not associated or part of the actual device and it is not a fixed number which varies depending on manufacturing desire and will not be given patentable weight), when viewed along an axis parallel to the fins, and at a level corresponding to a mid-way point of at least one of the first, second, and third semiconductor fins (therefore, the width w2 of fin 12 and the width w1 of fins 14 are from 5 to 50 nm can be considered as within 2 nm of target width or desire width) (see Fig. 3b and [0017]).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CUONG B NGUYEN/Primary Examiner, Art Unit 2818